Citation Nr: 0941228	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-13 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of frostbite.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1951 to 
August 1954.

In a March 1955 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, denied the Veteran's claim for service connection 
for residuals of frostbite, finding that the condition pre-
existed service and was not aggravated thereby.  Although 
notified of the decision, the Veteran did not perfect an 
appeal, and the decision became final.  In December 1958, the 
Veteran attempted to reopen the previously denied claim for 
service connection for residuals of frostbite.  The 
Huntington RO confirmed the prior denial in a June 1959 
decision.  Although notified of the decision, the Veteran did 
not perfect an appeal, and the decision became final.  In 
December 2006, the Veteran sought to reopen his claim for 
service connection for residuals of frostbite.

The matter now on appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  In that decision, the RO denied the 
Veteran's petition to reopen his previously denied claim for 
service connection for residuals of frostbite, finding that 
no new and material evidence had been submitted.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claim for service 
connection for residuals of frostbite.  This is so because 
the issue goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate the claims de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for residuals of frostbite as a claim to reopen.

Additionally, in a September 2009 informal hearing 
presentation, the Veteran, through his representative, 
alleged that there was clear and unmistakable error (CUE) in 
the March 1955 and June 1959 rating decisions that originally 
denied service connection.  As these claims have just been 
raised and have not been adjudicated by the RO, they are not 
before the Board; hence, they are referred to the RO for 
appropriate action.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 1955 rating decision, the RO denied the 
Veteran's claim for service connection for residuals of 
frostbite.  In a June 1959 rating decision, the RO confirmed 
the prior denial of the Veteran's claim.  The Veteran did not 
appeal either decision, which became final.  

2.  Evidence received since the June 1959 rating decision is 
new; it relates to an unestablished fact necessary to 
substantiate the claim for service connection and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A June 1959 rating decision by the RO that denied the 
Veteran's claim for service connection for residuals of 
frostbite is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  Since the prior final denial of the Veteran's claim for 
service connection for residuals of frostbite, new and 
material evidence has been received; hence, the requirements 
to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VA is also required 
to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen based upon the submission of 
new and material evidence, the Court of Appeals for Veterans 
Claims (Court) has held that when providing the notice 
required by the VCAA, it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this case, as the Board is reopening the 
Veteran's claim, based upon such new and material evidence, 
an exhaustive analysis as to whether the Veteran was 
adequately notified of the unique character of evidence that 
must be presented to support reopening his claim is 
unnecessary.  The VA's duty to notify him of the evidence 
necessary to prove his claim on the merits is addressed below 
in the REMAND discussion.

In a March 1955 rating decision, the RO denied the Veteran's 
claim for service connection for residuals of frostbite, 
finding that the condition pre-existed service and was not 
aggravated thereby.  The Veteran was notified of the decision 
but did not perfect an appeal.  Thus, the decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In 
December 1958, the Veteran attempted to reopen the previously 
denied claim.  The RO confirmed the prior denial in a June 
1959 decision.  Although notified of that decision, the 
Veteran did not appeal.  The decision is thus final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In December 
2006, the Veteran sought to reopen his claim for service 
connection.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

During the pendency of the Veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  
The amended regulation became effective October 6, 2006.  The 
Board notes that none of the revisions, which relate to 
receipt of additional service department records, affects the 
Veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial of 
the Veteran's claim was the June 1959 rating decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The Veteran filed his original application for service 
connection for residuals of frostbite in February 1955.  The 
RO denied the claim in March 1955, finding that the Veteran's 
residuals of frostbite had pre-existed his time on active 
duty and were not aggravated thereby.  The Veteran did not 
perfect an appeal to this decision, which became final.  The 
Veteran sought to reopen the previously denied claim in 
December 1958; the RO confirmed the prior denial in a June 
1959 decision that became final.

The Veteran now asserts that he has residuals of frostbite 
that are related to frostbite injuries that he sustained 
during active military service.  In particular, the Veteran 
contends that he never suffered from frostbite prior to his 
entry onto active duty.  As a result, the Veteran contends 
that service connection for residuals of frostbite is 
warranted.  

Evidence added to the record since the June 1959 rating 
decision includes, in pertinent part, a letter from the 
Veteran's treating physician, dated in August 1959.  Review 
of the newly submitted evidence reflects that the Veteran's 
physician stated in the letter that he had treated the 
Veteran for the nine years prior to the writing of the 
letter.  The physician stated that at no time prior to 
service had the Veteran suffered from any frostbite injury or 
from any residuals of frostbite.  

The Board finds that the newly submitted evidence, in the 
form of the August 1959 private physician's letter, is 
significant because it provides medical evidence refuting the 
existence of a pre-existing frostbite injury.  Given that the 
RO denied service connection in its March 1955 decision, 
which it confirmed in June 1959, on the basis that the 
Veteran had suffered from a frostbite injury prior to service 
that was not aggravated by his experiences in service, the 
Board finds that the information concerning whether the 
Veteran in fact had experienced a pre-service frostbite 
injury constitutes new and material evidence relating to the 
Veteran's claim of service connection for residuals of 
frostbite.  It is new because, although dated in 1959, the 
letter has not been previously submitted to VA for 
consideration or otherwise been before VA decision makers.  
It is also material because it offers potential medical 
evidence as to whether the Veteran in fact had any pre-
existing frostbite residuals prior to his entry onto active 
duty.  Thus, the evidence relates to an unestablished fact 
necessary to substantiate the claim, and the Board finds that 
it raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In that connection, the Board 
acknowledges that the physician's August 1959 statement 
appears to refute the Veteran's in-service treatment 
providers, who stated that the Veteran had initially suffered 
frostbite in 1949 or 1950, prior to his entry onto active 
duty.  Thus, the Board concludes that the Veteran's treating 
physician's contemporaneous August 1959 observations 
concerning the existence of a pre-existing disability-which 
are presumed credible under Justus, supra-constitute new and 
material evidence.  

As new and material evidence has been submitted, in the form 
of the August 1959 private physician's letter, the Board 
finds that the criteria for reopening the claim for service 
connection have been met.


ORDER

New and material evidence to reopen the claim of service 
connection for residuals of frostbite has been received; to 
this limited extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for residuals of frostbite is reopened, the claim 
must be considered on a de novo basis.  The Board finds that 
additional evidentiary development is necessary before a 
decision can be reached on the merits of the Veteran's claim.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  It is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Every Veteran who served in the active military, naval, or 
air service after December 31, 1946, shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut 
the presumption of sound condition for conditions not noted 
at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  

Here, the record contains a February 2007 VCAA notice letter 
that pertained to the Veteran's petition to reopen his 
previously denied claim of service connection for residuals 
of frostbite.  That letter provided notification of what 
evidence VA would obtain, and what evidence it is the 
Veteran's responsibility to provide.  However, the letter did 
not contain the requisite notice of the information and 
evidence needed to substantiate a service connection claim on 
a direct basis.  Thus, the Board finds that an updated notice 
letter should be sent to the Veteran to satisfy the 
notification provisions of the VCAA with respect to 
substantiating the claim for service connection for residuals 
of frostbite.

The Veteran has also submitted records from the Cleveland VA 
Medical Center (VAMC) that appear to reflect the Veteran's 
ongoing treatment at that facility.  The records, however, 
cover a period of treatment only from December 2005 through 
October 2006, and the RO does not appear to have made an 
effort to obtain records from that facility, or from any 
other facility from which the Veteran may have received 
treatment, outside of those few records already associated 
with the claims file.  The Board notes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically in the 
claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, as the identified VA medical records may have a 
bearing on the Veteran's claim, on remand the agency of 
original jurisdiction (AOJ) must attempt to obtain any 
medical records, along with any other examination or 
treatment records, from the Cleveland VAMC or any other 
identified facility and associate any records obtained with 
the claims file.  If any records sought are determined to be 
unavailable, the Veteran must be notified of that fact 
pursuant to 38 C.F.R. § 3.159(e) (2009).

Relevant evidence of record consists of the Veteran's service 
treatment records and a statement from the Veteran's treating 
physician dated in August 1959.  Review of the Veteran's 
service treatment records reveals that, on his December 1951 
entrance examination, no abnormalities were noted, and no 
notation of a pre-existing frostbite injury was made.  
Records of treatment in February 1954, however, indicate that 
the Veteran was treated for problems with his hands related 
to a frostbite injury.  At treatment visits in February 1954 
and later in July 1954, the Veteran was noted to have a 
history of frostbite injury in 1949 or 1950, prior to 
service.  Further, although the Veteran's August 1954 medical 
board examination noted that he had incurred a frostbite 
injury in 1949 that was not aggravated by service, several of 
the February 1954 treatment notes appear to indicate that the 
previous problems were aggravated by service, and in 
particular by frostbite the Veteran suffered while stationed 
in Korea in 1952 and 1953.  The Board notes that the 
statements in the service treatment records reflecting a 
previous frostbite injury appear to be based only on the 
Veteran's statements; there are no medical or other records 
reflecting such a pre-service injury.  The Veteran was 
medically discharged from service in August 1954, in part due 
to his frostbite residuals.

The Board notes that the VCAA requires that VA afford the 
claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board further notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as injuries he suffered before or 
during service and symptoms of frostbite.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  However, he cannot testify, as he 
would be medically incompetent to do, about a diagnosis or 
the etiology of any current disability.  See id.   

The Board finds that in light of the Veteran's contentions 
that he did not in fact suffer from a frostbite injury prior 
to service, which contentions appear to be supported by the 
Veteran's treating physician's August 1959 statement, which 
was not previously of record, as well as the evidence of his 
treatment for frostbite residuals in service, the AOJ must 
arrange for the Veteran to undergo VA examination.  Such 
examination must include a well-reasoned medical opinion 
addressing the nature and etiology of any currently diagnosed 
residuals of frostbite.  Specifically, the examiner must 
first elicit a detailed history from the Veteran and must 
provide a current diagnosis as to any residuals of frostbite 
from which the Veteran currently suffers.  Following 
examination and review of the record, the examiner is 
requested to provide an opinion as to whether the Veteran had 
frostbite prior to his entry into active duty or whether the 
onset of the disability was during his service or later.  If 
the examiner concludes that the Veteran's frostbite injury 
predated his active duty, he or she must further opine as to 
whether the disease increased in severity during service and 
if so whether the increase was beyond its natural progression 
during the course of the Veteran's service.  The examination 
must be based upon consideration of the Veteran's documented 
history and assertions through review of the claims file and 
a detailed history elicited from the Veteran, as well as 
careful consideration of all records in the Veteran's claims 
file.  Such examination is needed to fully and fairly 
evaluate the claim for service connection.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009).  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In view of the foregoing, the case is REMANDED to the AOJ for 
the following action:

1.  The AOJ must review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures are met.  This should 
include requesting that the Veteran 
provide sufficient information and, if 
necessary, authorization to enable the 
RO to obtain any additional pertinent 
evidence not currently of record 
pertaining to the claim on appeal.  The 
corrective VCAA notice must notify the 
Veteran of the information and evidence 
necessary to substantiate a claim of 
service connection for residuals of 
frostbite.

2.  The AOJ must obtain from the 
Cleveland VA Medical Center any available 
medical records pertaining to the 
Veteran's examination or treatment at 
that facility.  The AOJ must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2009) regarding requesting 
records from Federal facilities.  Any 
other sources of treatment records 
identified by the Veteran must also be 
contacted.  All records and/or responses 
received must be associated with the 
claims file.  If any records sought are 
determined to be unavailable, the Veteran 
must be notified of that fact pursuant to 
38 C.F.R. § 3.159(e) (2009).

3.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the Veteran must 
be scheduled for VA examination.  The 
entire claims file, including a copy of 
this remand and any service records 
obtained, must be made available to and 
reviewed by the examiner designated to 
examine the Veteran.  The examination 
report must reflect consideration of the 
evidence of record as well as the history 
elicited from the Veteran.  All 
appropriate tests and studies must be 
accomplished, and all clinical findings 
must be reported in detail.  The examiner 
is asked to provide an opinion as to 
whether the Veteran currently has 
residuals of frostbite and if so whether 
it occurred prior to service or whether 
the onset of the disease was during 
service.  The examiner should provide a 
diagnosis for each identified residual 
disability from the frostbite injury.  

If the examiner concludes that the 
Veteran's residuals of frostbite clearly 
predated his active duty, he or she must 
further opine as to whether any such 
disability underwent an increase during 
service and if so was the worsening 
beyond its natural progression during the 
course of the Veteran's service.  A 
detailed explanation must be provided to 
support the conclusions reached.  The 
examiner must set forth all examination 
findings, along with the complete 
rationale for the opinions expressed.

4.  The AOJ must ensure that the 
requested examination and medical 
findings/opinions answer the questions 
presented in this remand.  If the report 
is insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  The RO's 
attention is also called to the Veteran's 
assertion of CUE in the prior rating 
actions dated in March 1955 and June 1959 
which have been referred to the RO and 
noted above in the Introduction of the 
decision.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


